Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 1 of 15 PageID #:62



   1     STATE OF ILLINOIS             )
                                       )   SS:
   2     COUNTY OF C O O K             )

   3          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                  COUNTY DEPARTMENT - CRIMINAL DIVISION
   4
         THE PEOPLE OF THE STATE             )
   5     OF ILLINOIS,                        )
                                             )
   6                      Plaintiff,         )
                                             )   No.     18 CR 00408-01
   7         vs.                             )
                                             )
   8     JEREMIAH SCOTT,                     )
                                             )
   9                      Defendant.         )

 10                       REPORT OF PROCEEDINGS had at the hearing

 11      in the above-entitled cause before the HONORABLE

 12      DENNIS J. PORTER, Judge of said court, on the 6th

 13      day of SEPTEMBER, 2018.

 14          PRESENT:

 15                MRS. KIMBERLY M. FOXX,
                   State's Attorney of Cook County, by:
 16                MS. PATRICIA MELIN,
                   Assistant State's Attorney,
 17                     appeared on behalf of the People;

 18                MR. PETER LEWIS,
                       appeared on behalf of the Defendant.
 19

 20

 21

 22      DORLISA BRYANT
         OFFICIAL COURT REPORTER
 23      CIRCUIT COURT OF COOK COUNTY
         CRIMINAL DIVISION
 24      CSR #084-003048

                                            1
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 2 of 15 PageID #:63



   1            THE CLERK:       People versus Jeremiah Scott.

   2            MR. LEWIS:       Good morning, Your Honor.

   3            MS.    MELIN:     Judge, we made an offer on this

   4     case for the first offender gun probation with the

   5     required --

   6            THE COURT:       Does he want that?

   7            MR. LEWIS:       That is correct, Your Honor.              That

   8     is our understanding.

   9            THE COURT:       That's on Count 1?

 10             MS.    MELIN:     Yes.

 11             THE COURT:       Is it two years?

 12             MS.    MELIN:     Yes.

 13             THE COURT:       Is that your understanding of the

 14      plea agreement, Mr. Scott?

 15             MR. SCOTT:       Yes.

 16             THE COURT:       Is that acceptable to you?

 17             MR. SCOTT:       Yes.

 18             THE COURT:       Mr. Scott, Count 1 you're charged

 19      with aggravated unlawful use of a weapon on

 20      December the 12th of 2017 in that you knowingly

 21      carried on or about your person a pistol, revolver

 22      or handgun at a time when you weren't on your own

 23      land, your own abode, legal dwelling or affixed of

 24      business or on the land or legal dwelling of

                                            2
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 3 of 15 PageID #:64



   1     another person invited there with that person's

   2     permission and the pistol, revolver or handgun

   3     possessed was uncased, loaded and immediately

   4     accessible at the time of the offense and you

   5     didn't have a currently valid license under the

   6     Firearm Conceal-Carry Act and you hadn't been

   7     issued a currently valid firearm firearm owner's

   8     identification card.            Do you understand what you're

   9     charged with?

 10             MR. SCOTT:       Yes.

 11             THE COURT:       How do you wish to plead to this

 12      charge?

 13             MR. SCOTT:       Guilty.

 14             THE COURT:       By pleading guilty to this charge,

 15      it being a Class 4 felony, on this charge if you

 16      are convicted you must be sentenced to the

 17      penitentiary for a period of not less than 1 year,

 18      no more than 3 years.            If you are sentenced to the

 19      penitentiary when you get out would have the term

 20      of mandatory supervised release of 1 year to do,

 21      that is what they used to call parole.                   In other

 22      words, you're on parole for a year when you get

 23      out.

 24                   You could also be fined up to $25,000.

                                            3
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 4 of 15 PageID #:65



   1     Those are ordinarily the possible penalties on this

   2     charge.      How old are you?

   3            MR. SCOTT:       20.

   4            THE COURT:       So there's a first time weapon

   5     offender program you can be placed on.                   Under that

   6     you can be placed on probation for up to two years.

   7     At the end of that time if you have not violated

   8     your probation and you comply with the other

   9     requirements of it, including 50 hours of community

 10      service, one of the things, at that time the

 11      charges would be dismissed, you would not have the

 12      conviction on your record; do you understand?

 13             MR. SCOTT:       Yes.

 14             THE COURT:       Do you still wish to plead guilty?

 15             MR. SCOTT:       Yes.

 16             THE COURT:       Now, if you violate the terms of

 17      this probation, this fist offender weapon offender

 18      program, you just bought yourself a bus ticket to

 19      the penitentiary simple as that; do you understand?

 20             MR. SCOTT:       Yes.

 21             THE COURT:       Do you still want to plead guilty?

 22             MR. SCOTT:       Yes.

 23             THE COURT:       By pleading guilty you're giving up

 24      your right to a jury trial.               A jury trial is where

                                            4
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 5 of 15 PageID #:66



   1     12 people who are either registered voters or they

   2     have driver's licenses or they have State of

   3     Illinois identification cards, these people are

   4     picked out of a group by your lawyer and the

   5     State's Attorney's.            These people come into the

   6     courtroom, listen to the trial and they decide if

   7     the State proved you guilty beyond a reasonable

   8     doubt.      In other words, the jury would say guilty

   9     or not guilty.         Do you understand what a jury trial

 10      is?

 11             MR. SCOTT:       Yes.

 12             THE COURT:       Do you have any questions you want

 13      to ask me about what a jury trial is?

 14             MR. SCOTT:       No.

 15             THE COURT:       Do you understand by signing this

 16      piece of paper you're giving up your right to a

 17      jury trial?

 18             MR. SCOTT:       Yes.

 19             THE COURT:       Jury waiver will be accepted.                  Also

 20      by pleading guilty you're also giving up your right

 21      to a bench trial, and that is a trial by the Court,

 22      by me.      You're not going to a have a trial of any

 23      kind by pleading guilty; do you understand that?

 24             MR. SCOTT:       Yes.

                                            5
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 6 of 15 PageID #:67



   1            THE COURT:       Since you're not having a trial

   2     you're giving up the rights you would have at a

   3     trial.      Now, at any trial you would have the right

   4     to be present in the courtroom at the time of the

   5     trial, you would have the right to look the

   6     witnesses in the eye while they were testifying,

   7     you would have the right to have your lawyer ask

   8     them questions about what they said, but since

   9     there's not going to be a trial there's not going

 10      to be any witnesses so you can't do that.

 11                   At a trial you would have the right to

 12      call witnesses in your own defense.                  If these

 13      people didn't want to come in here I can make them

 14      come in here.         I can't make them say what you want

 15      them to say once they are here but I can get them

 16      in here.

 17                   At a trial you would have the right to

 18      testify in your own defense.               That means under oath

 19      you can get up there on the witness stand and tell

 20      me your side if you wanted to.                At a trial you

 21      would also have the right to just sit over at that

 22      table, say nothing, do nothing and make the State

 23      prove its case against you beyond a reasonable

 24      doubt.

                                            6
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 7 of 15 PageID #:68



   1                  Do you understand you're giving up each of

   2     those rights by pleading guilty?

   3            MR. SCOTT:       Yes.

   4            THE COURT:       Do you have any questions you want

   5     to ask me about your rights?

   6            MR. SCOTT:       No.

   7            THE COURT:       How old are you?

   8            MR. SCOTT:       20.

   9            THE COURT:       How far did you go in school?

 10             MR. SCOTT:       High school.

 11             THE COURT:       Anybody force you to plead guilty?

 12             MR. SCOTT:       No.

 13             THE COURT:       Anyone threaten you to make you do

 14      it?

 15             MR. SCOTT:       No.

 16             THE COURT:       Anyone promise you anything to get

 17      you to plead guilty other than this agreement you

 18      have with the State?

 19             MR. SCOTT:       No.

 20             THE COURT:       Have you talked to your lawyer

 21      about your case?

 22             MR. SCOTT:       Yes.

 23             THE COURT:       Are you satisfied with his

 24      representation?

                                            7
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 8 of 15 PageID #:69



   1            MR. SCOTT:       Yes.

   2            THE COURT:       Do you understand you have the

   3     right to continue to plead not guilty and to demand

   4     a trial, you can't force the State to give you a

   5     trial on this charge; do you understand that?

   6            MR. SCOTT:       Yes.

   7            THE COURT:       Do you understand I'm not a party

   8     to your agreement, I don't have to follow it, I

   9     could still sentence you to anything within that

 10      range of sentences that I told you at the beginning

 11      of the plea even though you had this agreement with

 12      the State?       Do you understand that?

 13             MR. SCOTT:       Yes.

 14             THE COURT:       Facts, State.

 15             MS.    MELIN:     If this case were to proceed to

 16      trial, the evidence would show that on December 12,

 17      2017 during the afternoon hours Chicago police were

 18      on patrol in the 5900 block of West Madison; the

 19      defendant would be identified in open court as one

 20      of the individuals standing in that vicinity; one

 21      of the officers noted that the defendant was

 22      holding his waistband in a suspicions manner.

 23                   The officer parked the vehicle and got

 24      out.     At that time the defendant while holding his

                                            8
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 9 of 15 PageID #:70



   1     waistband started to run through an alley.                     He was

   2     chased through the alley and the officer observed

   3     the defendant remove from his waistband a firearm

   4     which he dropped to the ground.                That was recovered

   5     and found to be a loaded handgun.

   6                  It is further stipulated that as of

   7     December 12, 2017 the defendant did not have a

   8     valid firearm owner's identification card nor a

   9     conceal-carry license.            So stipulated?

 10             MR. LEWIS:       So stipulated that would be the

 11      testimony presented, Your Honor.

 12             THE COURT:       Mr. Scott, after everything I've

 13      said do you still want to plead guilty to the

 14      charge of aggravated unlawful use of a weapon?

 15             MR. SCOTT:       Yes.

 16             THE COURT:       I find defendant understands the

 17      nature of the charges against him, the possible

 18      penalties under the law and his rights under the

 19      law.     I further find he wishes to waive those

 20      rights and enter a plea of guilty to the charges

 21      indicated.       I also find there's a factual basis for

 22      the plea.       There will be a plea of guilty, jury

 23      waived and sentencing will be deferred.

 24                   Do you understand you have the right to

                                            9
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 10 of 15 PageID #:71



   1      have a pre-sentence investigation done by the

   2      Probation Department?           This is a written report

   3      which tells me about you, it tells me your school

   4      record, work record, social background, tells me

   5      about any criminal record that you have.                   Since you

   6      have this agreement you can skip that, you don't

   7      have to wait for it.

   8                   Do you understand by signing this piece of

   9      paper you're giving up your right to that report?

  10            MR. SCOTT:       Yes.

  11            THE COURT:       Pre-sentence will be waived.               Is

  12      there anything you want to say in aggravation,

  13      State?

  14            MS. MELIN:       Nothing, Your Honor. .

  15            THE COURT:       Mitigation?

  16            MR. LEWIS:       Your Honor, Mr. Scott has no

  17      publishable background and he is currently

  18      employed.      He will be able to take advantage of

  19      this opportunity.

  20            THE COURT:       Mr. Scott, do you have anything you

  21      want to tell me before I sentence you?

  22            MR. SCOTT:       No.

  23            THE COURT:       I'll go along with the agreement.

  24      Defendant will be sentenced to 2 years probation

                                            10
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 11 of 15 PageID #:72



   1      under the first time weapon offender program, do 50

   2      hours community service.               It will be motion State

   3      nolle Counts 2, 3, 4, 5, 6, 7 and 8.

   4            MR. LEWIS:       Defendant demands trial.

   5            THE COURT:       Defendant demands trial on those

   6      counts.      Costs assessed against the defendant.                     Did

   7      you make bond the same date you got arrested?

   8            MR. SCOTT:       Yes.

   9            THE COURT:       Defendant is credited with five

  10      dollars toward fines and quash and re-call all

  11      warrants previously issued on this case as to this

  12      defendant only.

  13                   Mr. Scott, you have the right to appeal

  14      the judgment and sentence of the Court even though

  15      you plead guilty.          To do that, though, you first

  16      have to file with the Clerk of the Court a piece of

  17      paper called a motion to withdraw your plea of

  18      guilty.      This will be asking me to let you take

  19      back your plea and if I let you do that it makes it

  20      like your plea never happened.

  21                   Now, any motion to withdraw your plea of

  22      guilty would have to be made in writing and it

  23      would have to be signed by you, it would have to

  24      state each and every reason that you would like to

                                            11
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 12 of 15 PageID #:73



   1      rely on in your appeal and it would have to be

   2      filed within 30 days from today's date, otherwise

   3      your right to appeal is gone forever; do you

   4      understand that?

   5            MR. SCOTT:       Yes.

   6            THE COURT:       If you couldn't afford an attorney

   7      for that I would appoint one for you and I'd give

   8      you a free transcript of this proceeding; do you

   9      understand that?

  10            MR. SCOTT:       Yes.

  11            THE COURT:       If I were to grant your motion to

  12      withdraw your plea of guilty then any charges that

  13      were dismissed or reduced as a part of your plea

  14      agreement, there are seven of them, they'd be

  15      reinstated at the request of the State, you'd then

  16      go to trial on all the charges; do you understand

  17      that?

  18            MR. SCOTT:       Yes.

  19            THE COURT:       You also have the right to make a

  20      motion to reconsider your sentence within 30 days

  21      of today's date, once again this has to be filed

  22      with the Clerk within that period of time, and if

  23      you couldn't afford an attorney for that I would

  24      appoint one for you as well.              However because this

                                            12
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 13 of 15 PageID #:74



   1      is an agreed plea in your case if you do try to

   2      change the sentence in any way you would also have

   3      to file a motion to withdraw your plea of guilty,

   4      you couldn't do the one without the other; do you

   5      understand?

   6            MR. SCOTT:       Yes.

   7            THE COURT:       While you're probation it's a

   8      condition of your probation, one, that you report

   9      to your probation officer and two, that you do not

  10      commit another crime, three, that you do these 50

  11      hours of community service among other things.

  12      Failure to do these things could result in a

  13      violation of your probation.              If I find you

  14      violated your probation I could then re-sentence

  15      you or I would actually have to re-sentence you to

  16      anything I could have sentenced you to today

  17      including up to 3 years in the penitentiary; do you

  18      understand?

  19            MR. SCOTT:       Yes.

  20            THE COURT:       If you have an emergency that's

  21      going to interfere with your reporting, like you're

  22      sick or something in the hospital, as soon as you

  23      can you'll let the probation officer know what the

  24      problem is; you work it out, you don't just blow it

                                            13
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 14 of 15 PageID #:75



   1      off, do you understand?

   2            MR. SCOTT:       Yes.

   3            MR. LEWIS:       For the record Peter Lewis,

   4      L-E-W-I-S, on behalf of Mr. Scott.

   5                             (Which were all the proceedings had

   6                             in the above-entitled cause.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

                                            14
Case: 1:20-cr-00267 Document #: 27-1 Filed: 09/23/20 Page 15 of 15 PageID #:76



   1      STATE OF ILLINOIS            )
                                       ) SS
   2      COUNTY OF C O O K            )

   3

   4                      I, Dorlisa Bryant, an Official Court

   5      Reporter for the Circuit Court of Cook County,

   6      County Department-Criminal Division, do hereby

   7      certify that I reported in shorthand the evidence

   8      had at the above-entitled cause and that the

   9      foregoing is a        true and accurate transcript of the

  10      evidence heard before the Honorable DENNIS J.

  11      PORTER, Judge of said court.

  12

  13

  14
                                       DORLISA BRYANT
  15                                   Official Court Reporter
                                       #084-003048
  16

  17

  18      Dated this 1th day

  19      of JUNE, 2020.

  20

  21

  22

  23

  24

                                            15
